 L.W.D., INC. 241L.W.D., Inc., L.W.D. Sanitary Landfill, Inc., L.W.D. Trucking, Inc., L.W.D. Field Services, Inc., and Robert Terry, Inc., a Single Integrated Enter-prise  and Oil, Chemical and Atomic Workers International Union, AFLŒCIO. Cases 26-CA-18390, 26-CA-18420, 26-CA-18538, 26-CA-18573, 26-CA-18625 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On December 23, 1998, Administrative Law Judge Keltner W. Locke issued the attached bench decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed cross-exceptions and a supporting brief.  The General Counsel filed an answer-ing brief, and the Respondent filed a brief in opposition to the General Counsel™s cross-exceptions and a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, except as discussed below, to modify his remedy, and to adopt the recommended Order as modified and set forth in full below.2                                                                                                                                                        1 The Respondent and the General Counsel have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  In adopting the judge™s finding that the Respondent unlawfully solic-ited grievances through Harland Timmons, we note that the Respondent has not excepted to the judge™s finding that Timmons was a supervisor under Sec. 2(11) of the Act. 2 We have modified the judge™s recommended Order to conform more closely to his findings.  We have corrected his failure to order the Respondent to cease and desist from calling employees back to general labor pool positions without bargaining (par. 1(l)), and his failure to order the Respondent to take the following affirmative action necessary to effectuate the policies of the Act:  bargain with the Union, on re-quest, about calling employees back to general labor pool positions, and about the use of a ﬁforced rankingﬂ system (pars. 2(g) and (f)).   Further, under Lapeer Foundry & Machine, 289 NLRB 952, 955Š956 (1988), ﬁthe traditional and appropriate Board remedy for an unlawful unilateral layoff based on legitimate economic concerns in-cludes ordering the employer to bargain over the layoff decision and the effects of that decision, reinstating the laid-off employees, and requiring the payment to the laid-off employees of full backpay, plus interest, for the duration of the layoff.ﬂ  Ebenezer Rail Car Services, Inc., 333 NLRB 167 (2001).  Thus, we have also corrected the judge™s failure to order the Respondent to bargain with the Union, on request, about the layoff decisions and their effects (par.2(e)).   The General Counsel has excepted, inter alia, to the judge™s recommended dismissal of the allegation that the Respondent violated Section 8(a)(1) of the Act by threat-ening employees, in an October 2, 1997 letter,* with the loss of their jobs if they selected the Union as their bar-gaining representative.  We find merit to the General Counsel™s exception, and we reverse the judge™s recom-mendation to dismiss this allegation.3 The letter, signed by LWD Inc.™s President William O™Brien and the Respondent™s owner, Amos Shelton, and sent to employees, stated: Some of our employees have been working to bring a union into our company.  Many of you will recall that unions have tried to organize our employees four times in the past.  LWD employees have said ﬁNOﬂ to union promises and have turned them down in every election. Let me clearly state LWD™s position in this important matter: WE DO NOT WANT A UNION! WE DO NOT FEEL THAT A UNION WOULD BENEFIT OUR EMPLOYEES!  We note that the following employees who were unlawfully laid off on December 12, 1997, and were recalled on February 24, 1998, were unlawfully laid off again on March 12, 1998:  Charles Amato, Tray Bobo,  Joe Canup, Malcolm Couch, Shane Emmons, David Meredith, Joseph Riley, Paul Roberson, and Robert Stack.  Renee Sims was unlawfully laid off on December 12, 1997, recalled on February 25, 1998, and unlawfully laid off on March 12, 1998.  Perry Moxley was unlawfully laid off on December 12, 1997, recalled on March 6, 1998, and unlawfully laid off on March 12, 1998.  Rocky Hill was unlawfully laid off on December 12, 1997, but had not returned to work for the Respondent.  We have corrected the judge™s inadvertent omission of Rocky Hill from the list of employees unlawfully laid off on December 12, 1997 (par. 2(d)). We have corrected the judge™s failure to include an expunction rem-edy regarding Wall™s discharge (par. 2(c)), and we have modified the judge™s make whole remedies regarding the layoffs to reflect more accurately the computation of earnings and other benefits and interest pursuant to F. W. Woolworth Co., 90 NLRB 289 (1950) and New Hori-zons for the Retarded, 283 NLRB 1173 (1989) (pars. 2(b) and (d)).  We have also modified the judge™s recommended order in accordance with Indian Hills Care Center, 321 NLRB 144 (1996) as modified in Excel Container, Inc., 325 NLRB 17 (1997) (par. 2(i)), and in accordance with our recent decision in Ferguson Electric Co., 333 NLRB 142 (2001) (par. 2(h)). Finally, we have also modified the Order to reflect our finding, con-trary to the judge, that the Respondent violated Sec. 8(a)(1) of the Act by making a threat of job loss to employees (par. 1(f)). * The judge inadvertently refers to the date of the letter as October 2, 1998. 3 We find it unnecessary to pass on the General Counsel™s further exception concerning the judge™s failure to discuss and find that the Respondent, through Operations Supervisor Burnett, violated Sec.8(a)(1) by telling employee Davenport that it would be futile to select a union.  The finding of this additional violation would be cumu-lative and would not affect the remedy. 335 NLRB No. 24  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 242WE WILL OPPOSE THE UNION BY EVERY 
LEGAL AND PROPER MEANS! 
During the next several weeks, you will probably hear 
all kinds of promises from the union organizers. Re-
member, union promises are worth exactly what they 
cost Œ NOTHING! 
We intend to give you many facts and opinions about 
unions during the next several weeks.  This is a very se-
rious matter for you and your families, so please think 
about it carefully.  Then, on the day of the election, 
vote as if your job depends on it. 
We will be glad to answer 
any questions you have at 
any time. 
The judge found, and we 
agree, that President 
O™Brien™s statement to recently laid off employee James 

Malone that the employees had been told ﬁto vote as if 
their jobs depended on itﬂ constituted an unlawful threat 
linking the election outcome with job security.
4  The 
judge, however, did not find the very same statement in 
the above-quoted letter to be an unlawful threat.  He 
bases this conclusion on his interpretation of the phrase 
ﬁas if.ﬂ  This phrase, he suggests, ﬁconveys the sense of 
something untrue or not likely to be true,ﬂ and thus 
brings a ﬁcargo of doubt to the sentence tying an em-

ployee™s vote to his job security.ﬂ 
The judge concludes that the statement to Malone did 
not carry the same ﬁcargo of doubtﬂ because it was made 
to him as he was being laid off.  The judge does not ex-
plain, however, how the ci
rcumstances surrounding the 
sending of the Respondent™s October 2 letter would have 
caused the employees to understand the ﬁas ifﬂ phrase 
differently than Malone understood it.  In any event, we 
reject the judge™s interpretation of the phrase ﬁas ifﬂ be-
cause it simply makes no sense in this context.  It is true, 
as the judge notes, 
that the phrase ﬁas ifﬂ is not limited to 
the meaning ﬁas it would be if,ﬂ
5 but can also be used 
colloquially as a mocking expr
ession.  For example, the 
statement ﬁas if you were the world™s greatest athleteﬂ is 
meant to mock the athletic ability of the person to whom 
it is addressed.  By suggesting that the ﬁas ifﬂ phrase in 
the Respondent™s letter ﬁconveys the sense of something 
untrue or something not likely to be true,ﬂ the judge sug-
gests that the Respondent™s letter used the ﬁas ifﬂ phrase 
in this second way.  However, it simply makes no sense 
                                                          
                                                           
4 See Dutch Boy, Inc.
, 262 NLRB 4, 41 (1982), enfd. sub nom. 
Artra 
Group, Inc. v. NLRB
, 703 F.2d 586 (10th Cir. 1984) (statement ﬁvote as 
if your job depended upon it,ﬂ made during organizing campaign, found 
to be unlawful threat). 5 Webster™s Ninth New Collegiate Dictionary contains the following 
definitions for the term ﬁas ifﬂ:  ﬁas it would be if; as one would do if; 
thatﬂ.  Webster™s Ninth New Colle
giate Dictionary 107 (9th ed. 1990). 
that the Respondent would have meant to use it in such a 
way.  This is because the Respondent would have then 
intended to mock whether the employees™ jobs were at 
stake in saying ﬁvote as if your job depends on it.ﬂ  This 
strains any reasonable interpretation of the statement 
beyond the breaking point.   
Thus, in this context, the words ﬁas ifﬂ simply mean 
what they usually do, i.e., ﬁas one would do if.ﬂ  The 

Respondent was not using the phrase ﬁas ifﬂ in a figura-
tive or metaphorical sense.  To the contrary, the Respon-
dent was using the phrase in a literal sense.  Accordingly, 
employees would reasonably have interpreted the Re-
spondent™s letter to mean exactly what it said, i.e., ﬁ[t]his 
is a very serious matter for you and your families, so 
please think about it carefully
.  Then, on the day of the 
election, vote as if your job depends on it.ﬂ  In other 
words, they should understand that their very job secu-
rity, and their families™ financial future, depended on 
how they voted in the election.
  It is hard to imagine a 
statement that would more clearly express to the employ-

ees the possibility that they would lose their jobs unless 
they voted against the Union.  And, in fact, as discussed 
above, on December 12, 1 week after the Union won the 
election, O™Brien confirmed th
e threatening intent of the 
above-quoted letter by reminding employee Malone, who 
had been laid off that day, that employees had been told 
to vote as if their jobs depended on it.  Our dissenting 
colleague concedes that, in 
the context of O™Brien™s re-
mark to Malone, ﬁthere was a direct and immediate 

nexus between voting for representation and employee 
job loss.ﬂ  However, our colleague contends that, be-
cause ﬁno unlawful layoffs preceded the issuance of 
O™Brien™s letter,ﬂ O™Brien™s le
tter cannot be compared to 
his subsequent statement to Malone.  Contrary to our 

colleague, there is a clear 
connection between O™Brien™s 
letter and his subsequent statement to Malone.  The very 
nature of a threat of job loss (as contained in the October 
2 letter) is that it foreshadows something that may occur.  

Thus, the fact that no layoffs 
preceded
 O™Brien™s letter is 
irrelevant.
6  6 In parsing the Respondent™s phrase ﬁvote as if your job depends on 
itﬂ our dissenting colleague has overlooked the rest of the letter, most 
significantly, the language regarding employees™ families.  However, as 
famously stated by Judge Learned Ha
nd (in a case predating Sec. 8(c)), 
words must be analyzed in terms of
 the context in which they appear, 
for 
Words are not pebbles in alien juxt
aposition; they have only a com-
munal existence; and not only does the meaning of each interpenetrate 
the other, but all in their aggregate 
take their purport from the setting 
in which they are used, of which the relation between the speaker and 
the hearer is perhaps the most important
 part.  What to an outsider will 
be no more than the vigorous presentation of a conviction, to an em-
ployee may be the manifestation of a determination which it is not 
safe to thwart– . 
 L.W.D., INC. 243The well-established test for determining whether an 
employer™s conduct violates Section 8(a)(1) is ﬁwhether 
the employer engaged in conduct which, it may reasona-
bly be said, tends to interfere with the free exercise of 
employee rights under the Act.ﬂ  
American Freightways 
Co.
, 124 NLRB 146, 147 (1959).  Contrary to the judge, 
we find that the Respondent™s letter threatened that 

unless the employees voted ag
ainst the Union their job 
security would be in peril.
7  Accordingly, we reverse the 
judge and find that the Respondent™s letter violated Sec-
tion 8(a)(1) of the Act. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and orders that th
e Respondent, L.W.D., Inc., 
L.W.D. Sanitary Landfill, In
c., L.W.D. Trucking, Inc., 
L.W.D. Field Services, Inc., and Robert Terry, Inc., a 

single integrated enterprise, 
its officers, agents, succes-
sors and assigns, shall 
1. Cease and desist from 
(a) Interrogating its employees about their union mem-
bership, activities or sympathies, or about the union 
membership, activities or sympathies of other employees. 
(b) Informing employees th
at collective bargaining would be futile, that the employees would not gain any-

thing from it and that the Respondent would not sign a 
collective-bargaining agreement. 
(c) Making threats of unspecified reprisal against em-
ployees who engage in handbilling on behalf of the Union 
or other union or concerted activities protected by the Act. 
(d) Promulgating or maintaining any rule prohibiting 
employees from discussing 
the Union, characterizing 
such discussion as a strike, or threatening employees 
who discuss the Union with discharge or other adverse 
employment action. 
(e) Implying to any employee that he or she had been 
laid off because employees se
lected the Union as their 
collective-bargaining representative. 
                                                                                            
 NLRB v. Federbrush Co.
, 121 F.2d 954, 957 (2d Cir. 1941). 
7 Leyendecker Paving, Inc.
, 247 NLRB 28 (1980), which is cited by 
the Respondent, is distinguishable from the instant case.  In 
Leyen-decker Paving
, the General Counsel relied, inter alia, on unspecified 
threats of layoff to establish antiunion animus, but did not identify what 
alleged threats he was referring to or 
specifically allege that the phrase 
ﬁbe sure and vote and vote as if y
our job depended upon it,ﬂ which was 
included in an employer™s campaign 
leaflet, constituted an unlawful 
threat of layoff.  The judge found that the ﬁbe sure and vote and vote as 

if your job depended upon itﬂ statement was protected by Sec. 8(c) 
because, when read in context with th
e rest of the leaflet, it essentially 
amounted to a prediction that layoffs might result from increased costs 
and changes in the employer™s operation.  
Leyendecker
 Paving, Inc.
, supra, at 36.  Unlike the leaflet in 
that case, O™Brien™s letter cannot be 
characterized as a benign prediction of economic costs brought on by 
unionization. 
(f) Making threats of job loss to employees by telling 
employees to vote as if their jobs depended on it. 
(g) Telling employees that a scheduled wage increase 
has been cancelled because of the Union or the employ-
ees™ union organizing campaign. 
(h) Soliciting grievances from employees and promis-
ing, either directly or by implication, to remedy them if 

the employees did not select a union to represent them. 
(i) Discharging any empl
oyee because the employee 
joined or supported the Union or engaged in other activi-

ties protected by the National Labor Relations Act. 
(j) Implementing a ﬁforced rankingﬂ system or other 
procedure for selection of bargaining unit employees for 
any adverse employment action without first notifying 
and bargaining with the Union in accordance with the 
Respondent™s duty to bargain in good faith under the Act. 
(k) Laying off employees without first notifying and 
bargaining with the Union in accordance with the Re-
spondent™s duty to bargain in good faith under the Act. 
(l) Recalling laid off employees to general labor pool 
positions without first notifying and bargaining with the 

Union in accordance with th
e Respondent™s duty to bar-
gain in good faith under the Act. 
(m) In any like or related manner interfering with, re-
straining or coercing employees
 in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the polices of the Act. 
(a) Within 14 days from the date of this Order, offer 
William Jeffery Wells full reinstatement to his former 

job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
(b) Make William Jeffrey Walls whole for any loss of 
earnings and other benefits suffered as a result of the 

discrimination against him, computed on a quarterly ba-
sis, less any net interim ear
nings, as prescribed in 
F.W. 
Woolworth Co.
, 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons
 for the Retarded
, 283 NLRB 
1173 (1987). 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 
William Jeffrey Walls, and within 3 days thereafter no-
tify this employee in writing that this has been done and 
that the unlawful discharge will not be used against him 
in any way. 
(d) Make whole employee Sh
awn Baze, laid off effec-
tive December 8, 1997, and make whole the employees 
named below, laid off effective December 12, 1997, for 
any loss of earnings and other benefits, computed on a 
quarterly basis, less any net interim earnings, as pre-
scribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 244plus interest as computed in 
New Horizons for the Re-tarded
, 283 NLRB 1173 (1987): 
 Charles Amato  Mike Lech 
Chris Bell  Ron Mackezie 
Donnie Blair  James Malone 
Tray Bobo  Kenneth May 
Joe Canup  David Meredith 
Mike Clark  Perry Moxley 
Malcolm Couch Scottie Norman 
Daniel Crass  Derrick Raye 
Roger Davenport Merlin Reed 
James Dodson  Joseph Riley 
Shane Emmons  Paul Roberson 
Benny Garland  Renee Sims 
Lee Hansen  Robert Stack 
Rocky Hill  Dean Tolbert 
Michael Hunt  Joe Wright 
Brian Hurley 
 Respondent shall similarly make whole, in the manner de-
scribed above, the employees named below, laid off effec-
tive March 12, 1998: 
 Charles Amato  David Meredith 
Tray Bobo  Perry Moxley 
Joe Canup  Joe Riley 
Malcolm Couch  Renee Sims 
Shane Emmons  Paul Roberson 
Curtis Mayberry Robert Stack 
 Additionally, in the event that the Respondent has 
failed to offer recall to any of these named employees, it 
shall offer the employees named above full reinstatement 
to their former jobs or, if those jobs no longer exist, to 
substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 
enjoyed. 
(e) On request, bargain with the Union concerning the 
decisions to lay off bargaining unit employees effective 

December 8, 1997, December 12, 1997, and March 12, 
1998, and the effects of those decisions. 
(f) On request, bargain with the Union concerning the 
decision to institute a ﬁforced rankingﬂ system or other 
procedure for selection of bargaining unit employees for 
any adverse employment action. 
(g) On request, bargain with the Union concerning the 
decision to recall laid off employees to general labor 

pool positions. 
(h) Preserve and, within 14 days of request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(i) Within 14 days after service by the Region, post at 
its facility in Calvert City, Kentucky, and at all other 

places where notices customar
ily are posted, copies of 
the attached notice marked ﬁAppendix.ﬂ
8  Copies of this 
notice, on forms provided by the Regional Director for 

Region 26, after being signed by the Respondent™s au-
thorized representative, sha
ll be posted by the Respon-
dent  and maintained for 60 consecutive days in con-

spicuous places including all places where notices to 
employees customarily are posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and 
mail at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since September 22, 1997. 
(j) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 CHAIRMAN HURTGEN, dissenting in part. 
Contrary to my colleagues, I conclude that the October 
2, 1997 letter from the Respondent™s president, William 

O™Brien, to employees is 
free speech protected by Sec-
tion 8(c).  The letter, which is quoted in the majority 

opinion, is campaign propaganda that expresses the Re-
spondent™s dislike of unions and desire to remain nonun-
ion.  Despite this, my colleagues condemn a single 
phrase in the letter, i.e., O™Brien™s urging of employees 
in the letter to ﬁvote as if your job depends on it.ﬂ 
My colleagues concede, as they must, that the phrase 
ﬁas ifﬂ is defined in 
Webster™s Dictionary
 to mean ﬁas it 
would be ifﬂ or ﬁas one would do if.ﬂ  Thus, the phrase 
means that something is not true in fact, but that a person 
should act as if it were true.  Accordingly, Respondent 

was saying to employees that their jobs were in fact 
not
 dependent on their vote, but th
ey should act ﬁas ifﬂ their 
jobs were so dependent.  My colleagues have trans-
                                                          
 8 If this Order is enforced by a 
judgment of a United States Court of 
Appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 L.W.D., INC. 245formed the phrase to mean that
 the jobs were in fact de-
pendent on the vote.  As discussed, this is precisely the 
opposite of what 
the phrase means. 
In any event, I do not think that this issue can be re-
solved solely by a dry ﬁdictionaryﬂ parsing of the words 

ﬁas if.ﬂ  Rather, I believe that, as in 8(a)(1) cases gener-
ally, the issue is to be resolved by the context in which 
the words appear.  The entire tenor of the instant letter is 
to persuade employees that 
their terms and conditions of 
employment would not necessarily be better with a un-
ion.  That is, union promises were not to be believed.  In 
context, the phrase ﬁyour job depends on itﬂ is a refer-
ence to the 
terms and conditions of the job
, not a refer-
ence to a loss of job.  Thus, in my view, the letter as a 

whole cannot reasonably be r
ead to say that the selection 
of the Union would result in discharge.  The letter™s ref-
erence to ﬁfamiliesﬂ does not support the position of my 
colleagues.  Obviously, the terms and conditions of em-
ployment are as important to
 employee families as they 
are to employees. 
My colleagues also miss the mark by suggesting that 
this campaign literature is the same as O™Brien™s state-
ment to employee James Malone over 2 months later.  As 
discussed above, such statements must be viewed in con-
text. The O™Brien-Malone conversation occurred a week 
after the Union had been certified, and the Respondent 
had unlawfully refused to bargain over layoffs, including 
Malone™s.  Immediately after being told that he was on 
layoff, and as he was being escorted out of the plant, 
Malone was reminded by O™Brien that employees had 
been told to vote as though their jobs depended on it.  In 
this context, there was a direct and immediate nexus be-
tween voting for representatio
n and employee job loss.  
The same is true in the precedent relied on by the major-

ity.  In 
Dutch Boy, Inc.,
 262 NLRB 4 (1982), enfd. sub 
nom. 
Artra Group, Inc. v. NLRB
, 703 F.2d 586 (10th Cir. 
1984), employees were reminded to ﬁvote as if your job 
depended on itﬂ on the heels of the unlawful layoff of 
approximately a quarter of
 the work force.   
My colleagues insist on evaluating the October 2 letter 
in the context of what happened 2 months later, i.e., at 

the time of the O™Brien-Malone conversation.  I disagree.  
The statement in the October 2 letter is to be assessed as 
of the time that employees read
 it.  At that time, there 
had been no layoffs or job losses.  Thus, employees 
would not read into it a threat of job loss.  I recognize 
that, 2 months later, there was a reference to the state-
ment in the context of a job loss.  However, that does not 
render unlawful the 
earlier statement.   
In sum, the O™Brien statement to Malone was unlawful 
in context, but that does not
 mean that a statement made 
2 months earlier in a different context is unlawful.  In 
this latter regard, and in contrast to the circumstances in 
Dutch Boy,
 no unlawful layoffs preceded the issuance of 
O™Brien™s letter.  Accordingly, I would dismiss that 

8(a)(1) allegation. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT interrogate 
our employees about their 
union membership, activities, or sympathies, or about the 
union membership, activities, or sympathies of other 
employees. 
WE WILL NOT inform employees that collective-
bargaining would be futile, that the employees would not 
gain anything from it and that we would not sign a col-
lective-bargaining agreement. 
WE WILL NOT make threats of unspecified reprisal 
against employees who engage in handbilling on behalf 
of the Union or other union or concerted activities pro-
tected by the Act. 
WE WILL NOT promulgate or maintain any rule pro-
hibiting employees from discussing the Union, character-

ize such discussion as a st
rike, or threaten employees 
who discuss the Union with discharge or other adverse 
employment action. 
WE WILL NOT imply to any employee that he or she 
had been laid off because employees selected the Union 

as their collective-bargaining representative. 
WE WILL NOT make threats of job loss to employees 
by telling employees to vote as if their job depended on 
it. WE WILL NOT tell employees a scheduled wage in-
crease has been cancelled because of the Union or be-

cause of the employees™ union organizing campaign. 
WE WILL NOT solicit grievances from employees and 
promise either directly or by implication, to remedy them 

if the employees do not select
 a union to represent them. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 246WE WILL NOT discharge any employee because that 
employee joined or supported the Union or engaged in 
other activities protected by the National Labor Relations 
Act. WE WILL NOT implement a ﬁforced rankingﬂ system 
or other procedure for selection of bargaining unit em-
ployees for any adverse empl
oyment action without first 
notifying and bargaining w
ith the Union in accordance 
with our duty to bargain in good faith under the National 
Labor Relations Act. 
WE WILL NOT lay off employees without first notify-
ing and bargaining with the Union in accordance with 
our duty to bargain in good faith under the National La-
bor Relations Act. 
WE WILL NOT recall laid off employees to general 
labor pool position without first notifying and bargaining 

with the Union in accordance with our duty to bargain in 
good faith under the National Labor Relations Act. 
WE WILL NOT discharge or take any adverse em-
ployment action against an
 employee because the em-
ployee joined or supported the Union, engaged in Union 
or protected, concerted activities or to discourage other 
employees from joining or supporting the Union or en-
gaging in such activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer full reinstatement to employee William Jef-
frey Walls to his former job or, if his former job no 

longer exists, to a substantia
lly equivalent position, with-
out prejudice to his seniority or any other rights or privi-
leges previously enjoyed. 
WE WILL make William Jeffrey Walls whole for any 
loss of earnings and other benefits resulting from his 

discharge, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the dis-
charge of William Jeffrey Walls, and WE WILL , within 
3 days thereafter, notify him in writing that this has been 
done and that the discharge will not be used against him 

in any way. 
WE WILL, on request, bargain with the Union con-
cerning the decisions to lay off bargaining unit employ-

ees effective December 8, 
1997, December 12, 1997, and 
March 12, 1998, and the effects of those decisions. 
WE WILL, within 14 days from the date of the Board™s 
Order, reinstate any of th
e following employees who 
have not been recalled from layoffs which violated the 
National Labor Relations Act to their former jobs, or if 
those jobs no longer exist, to substantially equivalent 
positions, and WE WILL make all of the following em-
ployees whole, with interest, for all losses they suffered 
because we laid them off without first notifying and bar-
gaining with the Union in accordance with our obliga-
tions under the Act:  
 Charles Amato  Mike Lech 
Shawn Baze  Ron Mackezie 
Chris Bell  James Malone 
Donnie Blair  Kenneth May 
Tray Bobo  Curtis Mayberry 
Joe Canup  David Meredith 
Mike Clark  Perry Moxley 
Daniel Crass  Scottie Norman 
Malcolm Crouch Derick Raye 
Roger Davenport Merlin Reed 
James Dodson  Joseph Riley 
Shane Emmons  Paul Roberson 
Benny Garland  Renee Sims 
Lee Hansen  Robert Stack 
Rocky Hill  Dean Tolbert 
Michael Hunt  Joe Wright 
Brian Hurley 
 WE WILL, on request, bargain with the Union con-
cerning the decision to institute a ﬁforced rankingﬂ sys-
tem or other procedure for the selection of bargaining 
unit employees for any adverse employment action. 
WE WILL, on request, bargain with the Union con-
cerning the decision to recall laid off employees to gen-
eral labor pool positions. 
 L.W.D., INC., L.W.D. SANITARY 

LANDFILL, INC., L.W.D. TRUCKING, INC., 
L.W.D. FIELD SERVICES, INC., AND 
ROBERT TERRY, INC., A SINGLE 
INTEGRATED ENTERPRISE 
 Bruce Buchanan, Esq., 
for the General Counsel.
 Edwin S. Hopson, Esq. and George Seay, Esq. (Wyatt, Tarrant 
& Combs) 
of Louisville, Kentucky, for the Respondent.
 Judith Wilson
, for the Charging Party
  BENCH DECISION AND CERTIFICATION STATEMENT OF THE CASE 
KELTNER W. LOCKE, Administrative Law Judge:  I heard 
this case on June 15Œ18, July 6Œ9, August 27Œ28 and 31, 1998, 
in Calvert City, Kentucky.   After the parties rested, I heard oral 
argument, and on October 5, 1
998, issued a Bench Decision 
pursuant to Section 102.35(a)(1) of the Board™s Rules and 
Regulations, setting forth findings
 of fact and conclusions of 
law.  In accordance with Section 102.45 of the Rules and Regu-
 L.W.D., INC. 247lations, I certify the accuracy of
, and attach hereto as ﬁAppen-
dix A,ﬂ the portion of the transcript containing this decision.
1  General Counsel™s Motion For Reconsideration 
Following my oral delivery of the Bench Decision while on 
the record on October 5, 1998, counsel for the General Counsel 
filed a Motion for Reconsideration. 
 It states, in pertinent part, 
as follows:  In his Bench Decision, [the judge] credited the testi-
mony of employee Robert Palm
er that discriminatee Greg 
Cummins cursed Palmer and fellow employee, Chris Bell, 
for ﬁan hour.ﬂ  Therefore, Judge Locke found the exam-
ples of disparate treatment presented by the Counsel for 
the General Counsel were in opposite. But, the record re-
flects Palmer testified to the following: 
 That™s what he (Cummins) asked us where the fuck 
we™d been and he said he™dŠhe called us motherfuck-
ers.  And he said he™d been looking forŠhe said, I™ve 
been looking for you son of a bitches for over an hour.  
I think that™s what he pretty much said.  He was pretty 
mad. (Tr. 2320, lines 10Œ14) 
Thus, Cummins did not curse Palmer and Bell for 
an hour, rather, he said he had been looking for them 
an hour.  The cursing only took a matter of seconds. 
Based upon the credited testimony of Palmer, Coun-
sel for the General Counsel asserts its evidence of other 

cursing incidents are examples of Respondent™s dispa-
rate treatment. The cursing incidents are supervisor 
Harland Timmons to employee Robert Palmer; em-
ployee Roger Davenport to employee Merlin Reed, and 
reported to supervisor Nathan
 Salyers; acting supervisor 
Mike Simmons to employees Frankie Elkins, Mitch 

Heath, and Reed; Simmons to employee Ron 
MacKenzie and reported to supervisor Joe Payne; su-
pervisor Payne to employee Kevin Morris; and supervi-
sor Payne to employee James Smith.  Furthermore, these 
incidents when coupled with Respondent™s admitted 
failure to investigate Cummins™ examples of profanity 
and Cummins™ highŒprofile role in the union campaign 
demonstrate Respondent failed to rebut Counsel for the 
General Counsel™s 
prima facie
 case. 
 Therefore, the General Counsel urged that I reconsider my 
determination that the Responde
nt™s suspension and discharge 
of Cummins did not violate th
e Act, and my recommendation 
that complaint paragraphs 15(a) and 15(b) be dismissed.  How-
ever, the Respondent disagrees.  In a Response opposing the 
General Counsel™s Motion for Reconsideration, the Respondent 
stated, in pertinent part, as follows: 
 Counsel for the General Counsel takes great liberty 
with the record when he states that Cummins™ abuse of 
Palmer and Bell ﬁonly took a matt
er of seconds.ﬂ   Insofar 
as Respondent can determine, the record does not reveal 
exactly how long Cummins™ tirade against Palmer and 
                                                          
                                                           
1The decision appears in the uncorrected transcript at pages 2625 
through 2668.  As the Bench Decision appears in Appendix A, hereto, 
oral and transcriptional errors have been corrected. 
Bell lasted.  However, the written statement which Bell 
gave to LWD management during its investigation of the 
incident reveals that it last
ed more than a few seconds.  
Bell stated: 
 When we passed the Unit 3 Control room, I saw Greg Cummins sitting in the Control Room and he 

waved at us.  Then he 
came running up to us and 
started to curse at us, saying he had been looking for 
us for over an hour and asked us where we had been.  
He was cursing me directly and calling me filthy 
names; he acted angry. 
Bobby and I told him where we had been and then 
we turned and returned toward the Prep Area, 
Greg came up to us again and cursed us
.  We then returned 
to Prep without talking to Greg any further [Resp. Exh. 

DD (emphasis added)]. 
Thus, Cummins gave Palmer and Bell not one but 
two tongue lashings, interspersed by their explanation 
of where they had been.  Based upon this and the other 

evidence of the incident, we may reasonably infer that 
it lasted more than a few seconds. 
LWD submits that it was the nature of Cummins™ 
abuse of Palmer and Bell, 
not its length, which most 
concerned LWD at the time.  The significant facts, 

which Judge Locke correctly found and relied upon, 
were, first, that Cummins™ abuse of Palmer and Bell 
was so serious and extreme that both men stated un-
equivocally that they would no longer work for Cum-
mins [Palmer, Tr. 2322; Dunnigan, Tr. 1715; Slaugh-
ter, Tr. 1777; Resp. Exh. DD, EE]. 
 As noted by the General Couns
el, the Bench Decision incor-
rectly stated that Cummins upbraided the two other workers for 
an hour.  The record does not establish how long Cummins™ 
oral chastisement of Palmer and Bell lasted.  Therefore, I will 
not consider the duration of the invective in deciding whether 
or not the Respondent would have discharged Cummins in any 
event, regardless of his union activities. 
The General Counsel also corr
ectly points to instances in 
which other persons employed by the Respondent, including at 
least one supervisor, engaged in 
conduct arguably as serious as 
Cummins™ actions, and yet were not discharged for it.  For ex-
ample, employee M. Robert Pa
lmer III testified that a supervi-
sor, Harland Timmons, ﬁbent me over, double, at the waist and 

run my head into the wall, spun me around and run my head 
into the door.  Opened the door and said, get out.ﬂ  Palmer fur-
ther testified that Timmons used an expletive between ﬁgetﬂ 
and ﬁoutﬂ but could not recall w
ith certainty which expletive 
Timmons invoked. Palmer reported this incident to a supervisor
2 but the record 
does not reflect what discipline, if any, Timmons received.  He 
was still working for the Respondent as a maintenance supervi-
sor at the time of hearing. 
 2The supervisor was James Chris Dunnigan.  Although he testified, 
Dunnigan was not asked about the 
incident between Timmons and 
Palmer, and did not mention it. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 248Timmons testified before Palmer took the stand.  He did not 
mention such an incident with Palmer, but no one asked him 
about it.  Therefore, the serious
ness of this alleged altercation 
must be assessed base
d on Palmer™s testimony alone.  It does 
not appear that Palmer consider
ed what Timmons did to be as 
troubling as the cursing he received from Cummins. 
In fact, it appears from his testimony that Palmer considered 
himself somewhat responsible for Timmons™ reaction.  That 

testimony indicates that Pa
lmer provoked Timmons™ response 
by trying to grab his ear.  Thus, Palmer stated, ﬁI went to grab 
his ear, and I didn™t know his back was hurt at the time.  I was 
the personŠwrong person at the wrong place at the wrong 
time.ﬂ 
The General Counsel had raised
 this matter while crossŒ
examining Palmer, and suggested to the witness that Timmons 
had been ﬁpretty mad.ﬂ  Howeve
r, Palmer™s response did not 
suggest that amount of anger: 
 ﬁYes, he was a little upset,ﬂ Palmer testified, ﬁI mean, they had been messing with him and, 
like I say, I walked in at the wrong time.ﬂ 
To determine whether Respondent treated Cummins differ-
ently from Timmons requires looking at the facts that were 
known to management at the time 
it made the decision in each 
instance.  Palmer™s testimony 
does not indicate that he was nearly as concerned about Ti
mmons™ conduct as he was about 
Cummins.  To the contrary, Palmer appeared to regard 
Timmons™ action as an isolated incident which occurred when 
Timmons was suffering back pain
 and Palmer, unaware of the 
pain, pulled Timmons™ ear. 
The record does not establish that Palmer ever told manage-
ment that he could not work with Timmons, or ever asked to be 
separated from Timmons while at
 work.  However, Palmer 
repeatedly stated to management
 that although he did not want 
Cummins to lose his job, he could not work with Cummins and 
one of them should be moved to work elsewhere.   Therefore, 
management was aware that some
 action had to be taken with 
respect to Cummins.  However, there is no evidence that man-
agement was aware of, or believed there to be, any comparable 
problem regarding Timmons. 
As the General Counsel notes, 
the record documents other 
instances in which an employee or supervisor cursed another 
person  while on the job.  However, the evidence does not es-
tablish that Respondent claimed 
that it based its decision to 
discharge Cummins on his use of profanity.  Rather, I find that 
Respondent felt the need to ta
ke action against Cummins be-
cause his conduct, including the pr
ofanity, made other employ-
ees unwilling to work with him. 
In explaining why management
 decided to terminate Cum-
mins™ employment, Respondent™s 
president, William O™Brien, 
referred both to the language Cummins had directed at the other 
workers and to the question of wh
ether he could be trusted:  
ﬁYou know he had made comments that he had gone to the 
guard, gone to the radio.  The things that he said just weren™t 
credible and you know the evidence that I saw from the two 
employees was credible.ﬂ 
In sum, I find that Respondent
 decided to discharge Cum-
mins because his actions made others unwilling to work with 
him, and because management 
did not consider him to be 
trustworthy.  These factors di
stinguish the Cummins situation from the instances, cited by Ge
neral Counsel, in which other 
workers used profanity.  Although I have reconsidered my de-
cision to recommend dismissal of complaint paragraphs 15(a) 
and 15(b), as requested by the 
General Counsel, I have reached 
the same conclusion stated in 
the Bench Decision:  Respondent 
would have suspended and discharged Cummins regardless of 
his protected activities.  Therefore, I recommend that complaint 

paragraphs 15(a) and 15(b) be dismissed. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act, including posting the notice to em-
ployees attached hereto as ﬁAppendix B.ﬂ 
Respondent unlawfully discharg
ed its employee, William 
Jeffery Walls, on or about November 1, 1997.  It shall be or-
dered to reinstate Walls, and to make him whole, with interest, 
for any losses he suffered because of the unlawful discrimina-
tion against him. 
Additionally, Respondent must ma
ke whole, with interest, 
the employees whom it laid off in
 violation of Section 8(a)(5) 
and (1) of the Act.  My specifi
c findings with respect to those 

layoffs are described below. 
I have found that Respondent laid off employee Shawn Baze 
on December 8, 1997 and laid off employee James Malone on 
December 12, 1997, as alleged in complaint paragraph 17(a)
3, in violation of Section 8(a)(5) and (1) of the Act.
4  Further, I 
have found that, as alleged in complaint paragraph 17(b), on 
about December 12, 1997, Responde
nt laid off the following 
employees, who were recalled on February 24, 1998: employ-
ees Charles Amato, Chris Bell, Tray Bobo, Joe Canup, Mike 
Clark, Malcolm Couch, David Meredith, Derick Raye, Joseph 
Riley, Robert Stack, Joe Wri
ght, Shane Emmons, Benny Gar-
land, Lee Hansen, Michael Hunt
, Brian Hurley, Kenneth May, 
Scottie Norman, Merlin Reed, Paul Roberson, and Dean 
Tolbert; these layoffs also violat
ed Section 8(a)(5) and (1) of 
the Act.   
Further, I have found that, as alleged in complaint paragraph 
17(c), about December 12, 1997, the Respondent laid off the 
following employees, who were 
recalled on about February 17, 
1998:  Donnie Blair, Daniel Cr
ass, Roger Davenport, James 
Dodson, Mike Lech, and Ron M
ackezie.  These layoffs also 
violated Section 8(a)(5) and (1). 
Additionally, I have found, as alleged in complaint para-
graph 17(d), that about Decemb
er 12, 1997, Respondent laid off the following employees:  Renee Sims, who was recalled on 
February 25, 1998; Perry Moxl
ey, who was recalled on March 
                                                          
 3 Although par. 17(a) of the complaint alleges that Respondent laid 
Malone off on December 8, 1997, the evidence establishes that the 
layoff took place 4 days later.  Thus, Malone testified that he was ter-
minated on December 12, 1997, rather than laid off on December 8, 
1997.  He further testified that Resp
ondent returned him to employment 
5 days later.  I find that Respondent
 laid Malone off on December 12, 
1997 and recalled him on December 17,
 1998.  The minor discrepancy 
between the pleadings and the proof doe
s not affect my finding that the 
layoff violated Sec. 8(a)(5) and (1) of the Act. 
4 I find that Baze was recalled to work on about December 26, 1997. 
 L.W.D., INC. 2496, 1998, and Rocky Hill, who has not returned.  These layoffs 
also violated Section 8(a)(5) and (1). 
Moreover, I have found, as al
leged in complaint paragraph 
20(a), that about March 12, 1998, Respondent laid off the fol-
lowing employees:  David Meridith, Joe Canup, Joe Riley, 
Shane Emmons, Malcolm Couch,
 Tray Bobo, Robert Stack, 
Renee Sims, Charles Amato, Paul Roberson, Curtis Mayberry, 
Perry Moxley.  These layoffs vi
olated Section 8(a)(5) and (1).
5 Respondent laid off all of th
e employees name
d above at a time when it had a duty to notify and bargain with the Union 
before doing so.  It must offer 
immediate and full reinstatement 
to all of the name employees who have not been recalled from 
layoff.  Additionally, it must make all of the named employees 
whole, with interest, for all 
losses suffered because of Respon-
dent™s unlawful action.
6 [Recommended Order omitted from publication.] 
APPENDIX A 
2634 P R O C E E D I N G S 
9:30 A.M.  OCTOBER 05, 1998 
JUDGE LOCKE:  On the record.  I assume the Court Re-
porter is there. 
COURT REPORTER:  You got it. 
JUDGE LOCKE:  This is a Be
nch Decision in the case of 
L.W.D. Inc.,  L.W.D. Sanitary Landfill Inc., L.W.D. Trucking 
Inc., L.W.D. Field Services Inc.
 and Robert Terry Inc., a single 
integrated enterprise which I shall call the Respondent, and Oil, 
Chemical and Atomic Workers In
ternational Union, AFL-CIO, which I will call the Charging Party or the Union.  The case 

numbers are 26-CA-18390, 26-CA-18420, 26-CA-18538, 
26-CA-18573 and 26-CA-18625.  
This decision is issued pursuant to Section 102.35(a)(10) of 
the Board™s Rules and Regulations.  
Based upon the allegations raised by the General Counsel of 
the National Labor Relations Board, Respondent™s Answers to 
those allegations, and the record as a whole, I find the follow-
ing undisputed facts to be true. 
On about November 20, 1997 the Oil, Chemical and Atomic 
Workers International Union, AFLŒCIO, which I will call the 
Union or Charging Party, filed a charge against L.W.D. Incor-
porated in Case 26-CA-18390.  Th
e Union amended this charge 
on about March 5, 1998.  On about December 15, 1997, the 
Union filed a charge against L.W.D. Incorporated in Case 
26-CA-18420.  The Union amended this charge on about 
                                                          
 5 The record does not reflect when certain of these individuals were 
recalled.  If necessary, the determ
ination of the backpay periods for 
such individuals must be le
ft to the compliance stage. 
6 Respondent made certain of these unilateral changes immediately 
before the Board issued its Certific
ation of Representative, and made 
the remainder of the unilateral chan
ges during the first year after certi-
fication.  However, the record does not establish that these unlawful 
actions affected negotiations for a 
collective-bargaining agreement.  
Therefore, I do not recommend that th
e certification year be extended.  
See Visiting Nurse Services of Western Massachusetts, 
325 NLRB  
(1998). 
March 6, 1998.  The amendment added the name of a second 
party, L.W.D. Sanita
ry Landfill Inc., as an employer, along 
with L.W.D. Inc.  On March 16,
 1998 the Regional Director of 
Region 26 of the National Labor Relations Board, acting on 
behalf of the General Counsel of the Board, issued an Order 
Consolidating Cases, Consolidated Complaint and Notice of 
Hearing, which brought toge
ther Cases 26-CA-18390 and 26-CA-18420 for trial.  This consolidated complaint alleged in 
part that L.W.D. Inc. and L.W.D. Sanitary Landfill Inc. consti-
tuted a single integrated business enterprise and a single em-
ployer within the meaning of th
e National Labor Re
lations Act.  
This complaint further alleged that L.W.D. Inc. and L.W.D. 

Sanitary Landfill Inc. had engage
d in unfair labor practices in 
violation of Section 8(a)(1), (3) and (5) of the Act and that such 
unfair labor practices affected commerce within the meaning of 
Section 2(6) and (7) of the Act.  On  
2635 about February 27, 1998, the same
 Union filed an unfair labor 
practice charge against L.W.D
., Inc. in Case 26-CA-18538.  
The Union amended this charge on about April 17, 1998 and 

again on about April 20, 1998.  More specifically, on about 
April 17, 1998, the Union amended this  charge, in part, by 
naming L.W.D. Inc., L.W.D. Sa
nitary Landfill Inc., L.W.D. 
Trucking Inc., and Robert Terry, 
Inc., as the charged party and 
alleging that these four corporations constituted a single inte-
grated enterprise.  This amended 
charge only alleged violations 
of Section 8(a)(1) and (3) of th
e Act.  However,
 on about April 
20, 1998, the Union filed a sec
ond amended charge in Case 
26-CA- 18572.  The second amended charge alleged that the 

single integrated enterprise had 
violated Sections 8(a)(1), (3) 
and (5) of the Act.  On April 22, 1998, the Regional Director of 
Region 26 of the Board, acting on behalf of the Board™s Gen-
eral Counsel, issued a second Order Consolidating Cases, Con-
solidated Complaint and Notice of Hearing.  This Order 
brought together Cases 26-CA-18390 and 26-CA-18420, which 
previously had been consolidated for hearing with Cases 
26-CA-18538 and 26-CA-18573.  On April 28, 1998, the Union 
filed a charge in 26-CA-18625.  This charge named L.W.D. 
Inc., L.W.D. Sanitary Landfill In
c., L.W.D. Trucking, Inc., and 
Robert Terry, Inc. as the employer.  It alleged violations of 
Sections 8(a)(1), (3) and (5) of the Act.   
On May 15th, 1998, the Union amended the charges it had 
filed in Case 26-CA-18625.  The amendment added the name 
of another entity, L.W.D. Field Services, Inc., to the other four 
the original charge had listed as names of the employer.  The 
amended charge also alleged that all five of these entities, 
L.W.D. Inc., L.W.D. Sanitary 
Landfill Inc., L.W.D. Trucking 
Inc., L.W.D. Field Services, Inc.
, and Robert Terry, Inc., con-
stituted a single integrated enterprise. 
The amended charge in Case
 26-CA-18625 added the allega-
tion that commencing on about December 8th, 1997, the Re-
spondent unlawfully refused to grant a 50-cents-per-hour across 
the board wage increase to employees represented by the Union 
granting such a pay raise to Non-Union employees.  It also 
raised the allegation that commencing on or about December 8, 
1997, and continuously thereafter, the Respondent refused to 
notify and bargain with the Union over the alleged refusal to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 250grant such a 50ŒcentsŒperŒhour across the board wage increase 
to Union employees.  On May 
8, 1998, the Regional Director 
issued a third Order Consolidating Cases, Consolidated Com-
plaint and Notice of Hearing in this matter, naming all five 
entities as a single integrated enterprise. 
On June 8, 1998, the General Counsel, by the Regional Di-
rector of Region 26, issued an amendment to the Third Con-
solidated Complaint.  Additionally, Counsel for the General 
Counsel further amended the Third Consolidated Complaint 
orally at trial.  I will refer to the Third Order Consolidating 
Cases, Consolidated Complaint and Notice of Hearing, as 
amended, simply as the Complaint.  Also for simplicity, I will 
use the term Respondent to refer collectively to the five em-
ployers which constitute the single integrated enterprise.  
2636 The hearing in this case opened before me on June 15, 1998.  
It continued on the following dates in 1998:  June 16 through 

18, July 6 through 9, August 27, 28, and 31.  On September 30 
and October 2, 1998, I heard oral argument and now, pursuant 
to Section 102.35(a)(10) of th
e Boards Rules and Regulations, 
issue this Bench Decision. 
The Respondent™s Answer admits a number of allegations 
raised by the Complaint.  Based upon those admissions and the 
record as a whole, I find that the General Counsel has proven 
all allegations in Complaint pa
ragraph 1, regarding filing and 
service of the unfair labor practice charges and amended 

charges in this case.  
With respect to complaint paragraph 2, the Respondent™s an-
swer admitted the allegations in Paragraphs 2(a), (b), (c), (d) 
and (e) of the Complaint except that Respondent denies, and 
here I quote the Answer, ﬁThe al
legations concerning the nature 
of their businesses.ﬂ  I understand the Respondent™s answer to 
mean that Respondent admits th
at L.W.D., Inc., L.W.D. Sani-tary Landfill, Inc., L.W.D. Truc
king, Inc., Robert Terry, Inc., 
and L.W.D. Field Services, Inc. are all corporations with of-
fices in places of business in Calvert City, Kentucky.  However, 
it appears that Respondent does not admit that the Complaint 
accurately describes the type of work performed by each of 
these entities.  
Paragraph 2(f) of the Complaint alleges that these five corpo-
rations have been affiliated business enterprises with common 
officers, ownership, directors,
 management and supervision, 
that they have formulated and administered a common labor 
policy, have shared common prem
ises and facilities, have pro-
vided services for and made sale
s to each other, have inter-
changed personnel with each othe
r, and have held themselves 
out to the public as a single integrated business enterprise.  
Paragraph 2(g) of the Complaint alleges that these entities 
constitute a single integrated business enterprise and a single 
employer within the meaning of the Act.  The Respondent™s 
Answer admits that these five entities are affiliated corporations 
with common ownership and direct
ors, that they have some 
common management, have shared
 administrative offices, have 
provided services to and made sales to each other, and have 
held themselves out as a single 
integrated enterprise.  Respon-
dent™s Answer further admits th
at these entities constitute a 
single employer within the meaning of the Act.  Based upon 
Respondent™s admissions and the record as a whole, I find that 
the five corporations named in the complaint constitute a single 
integrated enterprise and a single employer within the meaning 
of the Act. Complaint paragraph 3 alleges that the Respondent™s reve-
nues derived from sales and sh
ipments to points outside the 
State of Kentucky exceeded fifty thousand dollars during the 

12-month period ending April 30, 1998.  It also alleges that during this same period, the  
2637 Respondent purchased and received
 at its facility goods valued 
in excess of fifty thousand dolla
rs directly from points outside 
the State of Kentucky. 
Complaint paragraph 4 alleges that at all material times, the 
Respondent has been an employer engaged in commerce within 
the meaning of Section 2(2), (6) and (7) of the Act.  
Respondent has admitted the allegations in Complaint para-
graphs 3 and 4.  Based upon these admissions and the record as 
a whole, I find that Respondent 
meets the Board™s standards for 
the assertion of jurisdiction and that at all material times it has 
been an employer engaged in commerce within the meaning of 
Section 2(2), (6) and (7) of the Act.  
Further, based upon Respondent™s
 admission of the facts al-
leged in paragraph 5 of the complaint, I find that the Oil, 

Chemical and Atomic Workers International Union, AFLŒCIO, 
which I will call the Union, is a labor organization within the 
meaning of Section 2(5) of the Act.   
Paragraph 6 of the Complaint al
leges that certain individuals 
are supervisors of the Respondent and its agents within the 
meaning of Sections 2(11) and 2(13) of the Act, respectively.  
Except for one of the persons named, Don Shaun, the Respon-
dent™s Answer admits such s
upervisory status.  Based upon the 
admissions in Respondent™s Answer and the entire record, I 

find that at all material times, the following individuals are 
supervisors of Respondent within
 the meaning of Section 2(11) 
of the Act, its agents within th
e meaning of Section 2(13) of the 
Act, and that each individual 
occupied the position stated after 
his or her name:  Amos Shelton, Chairman of the Board of 
Directors;  William O™Brien, President; Sidney Slaughter, Op-
erations Manager;  Timothy G.
 Scheer, Controller;  Margie 
Louise Shelby, Vice President 
of Development;  Danny Bur-
nett, Senior Operations Supervisor; Chris Dunnigan, Prep Area Supervisor;  Mark Borden, Supervisor; Steve Mathis, Trucking 
Foreman; David Brown, Hu
man Resources Manager. 
Paragraph 7 of the Complaint has alleged, and the Respon-
dent™s Answer had admitted, that the following employees of 
L.W.D., Inc. and L.W.D. Sanitary
 Landfill, Inc., constitute a 
unit appropriate for purposes of
 collectiveŒbargaining within 
the meaning of Section 9(b) of the Act:  Included: all produc-
tion and maintenance employees, 
plant clericals, plant truck 
drivers, prep material handlers, solidification employees, stabi-
lization employees, sanitary landfill employees, and shift lead-
ers employed by L.W.D. Inc., 
and L.W.D. Sanitary Landfill, 
Inc.  Excluded: all employees 
employed by L.W.D. Trucking, 
Inc. and L.W.D. Field Services, Inc., contract employees of 
Robert Terry, Inc., office cler
ical employees, professional em-
 L.W.D., INC. 251ployees, technical employees, watchmen, guards and supervi-
sors, as defined in the Act.  
2638 Based upon the admission in Respondent™s Answer, I find 
that this unit, which I will call the Unit, is an appropriate unit 
for collective bargaining within th
e meaning of Section 9(b) of 
the Act.  
Paragraph 8 of the Complaint alleges, and the Respondent™s 
Answer admits, that on December 15, 1997, based on an elec-

tion conducted by the Board on December 5, 1997, the Union 
was certified as the exclusive collective bargaining representa-
tive of the Unit. I so find.  Although Respondent admitted the 
appropriateness of the Unit and also admitted that the Board 
certified the Union as the exclusive bargaining representative of 
the Unit on December 15, 1997
, based upon the election which 
the Board conducted on December 5, 1997, the Respondent 

denied the allegation raised in Complaint paragraph 9.  That 
paragraph stated as follows:  ﬁAt all times since December 5, 
1997, the Union, by virtue of Section 9(a) of the Act, has been 
and is the exclusive representative of the Unit for the purposes 
of collective bargaining with resp
ect to rates of pay, wages, 
hours of employment, and other terms and conditions of em-

ployment.ﬂ 
Because Respondent admitted that the Board certified the 
Union as the exclusive representative of the Unit, I find that the 
General Counsel has proven the allegations in paragraph 9 of 
the Complaint.  During the first year after it is certified, the 
Board presumes conclusively that a Union is the exclusive col-
lective-bargaining representative.  Clearly, this certification 
year has not ended and the Un
ion™s status as collective-
bargaining representative cannot be called into dispute.  I find 

that at all times since December 12, 1997, the Union has been, 
and is, the exclusive representative of the employees in the 
Unit, by virtue of Section 9(a) of the Act. 
However, Complaint paragraph 
9 alleges that the Union™s 
status as exclusive representative of the Unit began on Decem-
ber 5, 1997, the date when the el
ection took place.  The record 
contains no evidence to indicate that any employee who voted 
for the Union on December 5, abruptly had a change of heart or 
mind during the following ten days.  In other respects, the evi-
dence does not provide any basis for a finding that the Union 
lacked majority support during the ten days following its vic-
tory in the election.  Therefore, I find in accordance, with 
Complaint paragraph 9, that at all times since December 5, 
1997, the Union, by virtue of section 9(a) of the Act, has been 
and is now the exclusive representative of the Unit for purposes 
of collective bargaining.   
Respondent™s Answer admitted certain other allegations 
raised in the Complaint.  However, I will discuss these admis-
sions later in connection with an evaluation of each individual 
unfair labor practice allegation.  
2639 We will first take up Complaint paragraph 10.  The first of 
the unfair labor practice allegations are found in Complaint 
paragraph 10, which alleges that
 Respondent, by it™s senior 
operations supervisor, Danny Bu
rnett, made unlawful state-
ments to employees on about December 3 and 4, 1997.  Be-
cause the amended version of Complaint paragraph 10 differs 
significantly from earlier ones, it 
may be helpful to describe the 
allegations in detail as they are now constituted.  
Paragraph 10(a)(1) alleges that
 on about December 3, 1997, 
Burnett interrogated an employee about the employees Union 
membership activities and sympathies of other employees.  
Paragraph 10(a)(2), as it now 
exists, alleges that on about 
December 3, 1997, Burnett informed employees that it would 
be futile for them to select the Union as bargaining representa-
tive by telling an employee th
at Respondent would not sign a 
contract and that its employees we
re not going to gain anything. 
Paragraph 10(b)(1) alleges that
 on about December 3 and 4, 
1997, Respondent, acting through 
Burnett, interrogated em-
ployees about their Union membership, activities and sympa-
thies.  
Paragraph 10(b)(2) alleges that during the same period, Bur-
nett solicited employees™ complain
ts and grievances and prom-
ised the employees improved te
rms and conditions of employ-
ment if they voted against the Union. 
Paragraph 10(c)(1) alleges that
 on about December 3, 1997, 
Burnett interrogated an employee concerning the employee™s 
Union membership, activities and sympathies. 
Paragraph 10(c)(2) alleges that on the same date, Burnett 
told an employee that Responden
t could not afford a union, 
which indicated that it was futile for the employees to select the 
Union as their collective-bargaining representative. 
The Respondent has denied all these allegations.  Employee 
Kevin Morris testified that on about December 3, 1997, his 
immediate supervisor sent him 
to the office of Senior Opera-

tions Supervisor Burnett and that
 no one else was present when 
he spoke with Burnett.  According to Morris, Burnett asked him 
what he thought about the Union.  Morris testified that he told 
Burnett that there were problems in the plant and that it would 
not be an overnight fix.  Morris quoted Burnett as responding 
that Amos Shelton would not stand for any Union at L.W.D. 
and would not sign a contract. 
2640 Employee Tray Neil Bobo testif
ied that about two days be-
fore the election, he was called 
to Burnett™s office.  Bobo was 
an open supporter of the Union who wore Union insignia on his 
clothing.  In Bobo™s words, which I quote, ﬁBurnett pretty 
much asked me how I felt about the Union and he asked me, 
told me, the purpose was, he was going to try to talk me, per-
suade me that the Union wasn™t the right idea for L.W.D. at this 
time.ﬂ 
According to Bobo, Burnett asked him what he, Bobo, 
thought the Union could do for the company.  After Bobo re-
sponded that it would be nice to have a contract, as Bobo put it, 
so ﬁeverything would be pretty
 much in stone,ﬂ Burnett re-
sponded that he did not think Amos Shelton would ﬁtake it very 
good.ﬂ  Bobo further testified that Burnett said that the new 
plant manager was going to bring a lot of changes and was 
going to try to give the employees a pretty good deal.  
Another employee who was an open Union adherent, Mike 
Leech, testified that about two days before the election, Burnett 
was calling each person on their sh
ift into his office for a oneŒ
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 252onŒone talk.  According to Leech, when Burnett saw the stick-
ers on Leech™s hat, he said it was obvious how Leech felt about 
the Union.  To quote Leech™s testimony, ﬁBasically, he wanted 
me to think about my decision. 
 He wanted me to give Bill O™Brien a chance.ﬂ  Leech further testified that when he left, 
Burnett told Leech that he needed to vote like his job depended 
on it.  Based upon my observations
 of the witnesses, I credit 
Leech™s testimony.  
Another employee, Scott Norm
an, also displayed his open 
support for the Union on his hard hat.  After he was called into 
Burnett™s office on December 3rd, Norman testified, Burnett 
just looked at the stickers on 
Norman™s hard hat and began 
shaking his head.  According to Norman, Burnett then asked 
why Norman believed the employees needed a Union.  After 
Norman responded, Burnett said 
he wished that Norman would 
give the new management a chance before they voted the Un-
ion in, that Burnett believed that the new company president, 
William O™Brien, and the new op
erations manager, Sid Slaugh-
ter, would make the changes that needed to be made.  
The testimony of still another employee, Lee Hansen, further 
suggests that Burnett™s efforts 
to persuade employees went 
beyond ordinary expressions of 
opinion and extended to unlaw-

ful questions about the Union sy
mpathies of the employees.  
Hansen credibly testified that about two days before the elec-
tion, he was told to go to Burnett™s office, where Burnett ex-
plained that their meeting relate
d to the upcoming Union vote.  
Hansen testified that Burnett 
asked him, ﬁwhat I was going to 
voteŠwhat I was going to do come the day of the vote.ﬂ  
When Burnett testified, he admitted asking supervisors to 
send employees up to his office and 
said that he spoke with at 
least fourteen employees for 
sure, although he did not recall 
any of their names.  Burnett denied interrogating any employ-
ees about their Union  
2641 activities or the Union activities of other workers.  He also 
denied telling an employee that the company would never sign 
a contract with the Union.  Similarly, he denied ever telling 
employees that they were not going to gain anything and that it 
would be futile for them to select the Union.  However, Burnett 
did admit asking employees what
 their complaints or griev-
ances were, although he did deny promising to remedy such 
problems. To the extent that Burnett™s testimony contradicts that of 
Morris, Bobo, Leech, Hansen, and Norman, I do not credit it.  
The testimony of the employee witnesses forms a consistent 
picture, that, two days before the election, Burnett embarked 
upon a campaign to sway employees 
to vote against the Union.  
Additionally, I base this credibility determination upon my 

observations of the witnesses.  
In particular, Bobo™s demeanor 
when testifying impressed me as
 being truthful and his testi-
mony is consistent with that of the other employee witnesses. 
In reaching the decision to credit Morris rather than Burnett, 
I note that both of them testified that the meeting in question 
took place after the time when 
Burnett usually would leave 
work for the day.  In fact, Burnett™s testimony establishes that 
he met with at least fourteen people after his normal quitting 
time.  Clearly, these meetings we
re out of the ordinary and had 
only one obvious purpose, discussion of the Union with em-
ployees. 
It seems unlikely that Burnett would go to the trouble of hav-
ing supervisors send employees to 
his office but then only ask 
them one question.  Moreover, although Burnett denied interro-
gating any employee about Union activities, he admittedly did 
solicit information from them about
 their grievances.  Burnett 
testified, and I quote, ﬁI did ask them somewhat some of their 
complaints, but no, I did not promise them anything.ﬂ 
Some of the employees summonsed to Burnett™s office were 
open Union supporters.  The facts therefore, must be examined 
closely to determine, using the analytical principles expressed 
by the Board in 
Rossmore House, 269 NLRB 1176 (1984), 
whether Burnett™s asking them about their Union sympathies 
violated Section 8(a)(1) of the Act. 
In Smith and Johnson Construction Co.
, 324 NLRB No. 153, 
decided October 31, 1997, the Board affirmed the administra-
tive law judge™s analysis of certain statements alleged to violate 
Section 8(a)(1) of the Act.  Th
e judge had described that analy-
sis in these terms which I quote 
verbatim from his decision: ﬁIn 
deciding whether interrogation is
 unlawful, I am governed by 
the Board™s decision in Rossmore House, 269 NLRB 1176 
(1984).  In that case, the Board held that the lawfulness of ques-
tioning by employer agents abou
t Union sympathies and activi-
ties turned on the question of whether, ‚under all the circum-

stances, the interrogation reasonabl
y tends to restrain or inter-
fere with the employees in the exercise of rights guaranteed by 

the Act.™  The Board, in 
Rossmore House
, noted the [test set 
forth in 
Bourne Co. v. NLRB
,  2642 332 F.2d 47 (2d Cir. 1964)] was helpful in making such an 

analysis. The 
Bourne
 test factors are as follows:  1.  The back-
ground, i.e., is there a history of employer hostility and dis-

crimination?  2.  The nature 
of the information sought, for ex-
ample, did the interrogator appear
 to be seeking information on 
which to base taking action agains
t individual employees?  3.  
The identity of the questioner. 
 That is, how high was the ques-
tioner in the Company hierarchy?  4.  The place and method of 
interrogation, for example, was the employee called from work 
to the boss™s office?  Was there an atmosphere of ‚unnatural 
formality™?  and  5.  The truthfulness of the reply.ﬂ 
I will apply the same analytical framework here, which the 
Board approved in 
Smith and Johnson Construction Co., which 
I have just quoted.  Burnett is not a first time supe
rvisor but rather is the Re-
spondent™s senior operations supervisor.  He had his subordi-
nate supervisor call the employees
 into his office, a locus of 
authority, and he spoke with them one on one.  Moreover, Bur-
nett spoke with Morris and ot
her employees only two days 
before the representation election.  In these circumstances, it 

appears clear that Burnett™s statements reasonably would tend 
to interfere with, restrain and coerce employees in the exercise 
of their Section 7 rights.  I find 
that these statements constitute 
unlawful interrogation and solicitation of grievances.  Addi-
tionally, it is clear that statements which constitute threats rea-
sonably would tend to coerce em
ployees, regardless of their 
Union sympathies.  Statements 
that bargaining would be futile 
 L.W.D., INC. 253would have similar coercive effe
cts, without regard to the Un-
ion sympathies of the employees who heard them.  
Complaint subparagraphs 10(a)(2) and 10(c)(2) allege that 
about December 3, 1997, Respondent
, by Danny Burnett, made 
statements conveying to employees the message that collective 
bargaining would be futile and 
unproductive.  The testimony of 
Morris and other employee witne
sses, which I have already 
discussed and which I do credit, establishes these allegations.  I 
find that Burnett did tell empl
oyees that Respondent™s chair-

man, Amos Shelton, would not 
stand for any Union at L.W.D. 
and would not sign a contract.  Applying an objective standard, 
I conclude that these statements reasonably would coerce an 
employee in the exercise of Section 7 rights.  I find that Burnett 
made the statements attributed to him in paragraph 10 of the 
Complaint and that these statements interfered with, restrained, 
and coerce employees in the exercise of their Section 7 rights in 
violation of Section 8(a)(1) of the Act.  
We turn now to complaint paragraph 11.  Originally, com-
plaint paragraph 11 alleged that three different supervisors 
interrogated employees about their Union membership, activi-
ties and sympathies.  In the June 1998 amendment to the Third 
Consolidated Complaint, the Ge
neral Counsel, in effect, dis-claimed attempting to prove that Don Shaun, on December 4, 

1997, interrogated any employees. 
 Later, during the course of 
the hearing, the General  
2643 Counsel effectively 
disclaimed that Chris Dunnigan, on De-
cember 5, 1997, interrogated employees.  Therefore, I recom-
mend that these allegations in 
Complaint paragraph 11 be dis-
missed.  
However, that paragraph also 
alleges that in midŒNovember 
1997 the Respondent™s foreman, Steve Mathis interrogated 

employees about their Union membership, activities, and sym-
pathies.  Employee Wa
lls testified that about two weeks before 
the election, supervisor Mathis
 spoke with him in the Respon-dent™s truck shop.  According to Walls, Mathis asked ﬁWhy are 
you supporting the Union?ﬂ and Walls replied ﬁWell, I think we 
need a contract saying what we 
have and what we don™t have.ﬂ 
According to Walls, Mathis re
sponded, ﬁWell, I respect your 
opinion on thatﬂ and that was the end of the conversation.  The 
version given by Mathis is rather
 different, but if credited, it 
would also establish a Section 8(a
)(1) violation.  The difference 
is that the testimony given by Walls establishes interrogation in 
violation of Section 8(a)(1), while the version given by Mathis 
proves an unlawful threat.  Based upon my observation of the 
witnesses, I credit Mathis™s version. 
He testified that after seei
ng some employees passing out 
Union leaflets near the facility, he came into the shop and said, 
ﬁI™m afraid them guys are messing up.ﬂ 
According to Mathis, his comment made Walls angry.  Walls 
said he had belonged to a Union before.  Mathis replied ﬁI be-
longed to one, too, and they real
ly messed me up in the past.ﬂ  
Mathis later apologized to Wa
lls for offending him and told Walls that he respected Walls opinion. 
Mathis impressed me as being a sincere witness and it  ap-
pears clear that when he told employees that the Union hand-
billers were messing up, he was only expressing an opinion 
based upon his personal experience. 
However, intent is not an element of a Section 8(a)(1) viola-
tion.  As the Board stated in 
Waco, Inc.
 273 NLRB 746, 748, 
(1984), ﬁIt is too well settled to brook dispute that the test of 

interference, restraint and coercion under Section 8(a)(1) of the 
Act does not depend on an employer™s motive nor on the suc-
cessful effect of the coercion.  Rather, the illegality of an em-
ployer™s conduct is determined
 by whether the conduct may 
reasonably be said to have a tendency to interfere with the free 
exercise of employee rights under the Act.ﬂ 
Applying an objective standard, I find that Mattis™s statement 
that the employees who handbilled
 were ﬁmessing upﬂ reasona-
bly would be understood as 
a threat of unspecified  
2644 reprisal which would chill the exercise of Section 7 rights.  
Further, I find that this matter has been fully litigated at the 
hearing.  Therefore, I recommend that the Board find that Re-
spondent violated Section 8(a)(1) 
by this comment.  However, I 
conclude that the evidence is insufficient to establish that 
Mathis interrogated an employee 
as alleged in paragraph 11 of 
the complaint and recommend that such allegation be dis-
missed.  
Turning to Complaint paragraph 12. 
Paragraph 12 of the Complaint alleges that about December 
17, 1998, Respondent by Mark Borden, by oral announcement, 
promulgated and since then has maintained the following rule.  
ﬁAny group of more than two employees caught talking Union 
would be considered as a strike in place and the employees 
would be terminated.ﬂ 
Employee Frank Holloway testified that supervisor Borden 
told him, ﬁthat for my information, if more than two employees 
were caught talking about the Union, it would be considered a 
strike in place and they would be terminated.ﬂ   
Borden testified, ﬁWhat I told Frank was that if they had a 
group together and then that would consist of more than two 
people during work hours, that th
at could be construed as a 
strike in place, if they were Œ had jobs to do, had work to do 
and they were not doing that, they were doing other business. 
However, I never implied termination in that at all.ﬂ 
Borden could not recall whether this conversation took place 
before or after the December 5, 1997 election.  Holloway™s 
testimony indicates it took place 
after employees were laid off 
or terminated around December 7, 1998.  I find that Borden 
made the statement to Holloway sometime between December 
7 and December 17, 1998. 
Based upon my observations of the witnesses, I credit Bor-
den™s testimony to the extent it conflicts with Holloway™s. 
However, I find that the statement constitutes an unlawful re-
striction on employees™ Section 7 
rights to discuss the Union, 
regardless of which version is credited. 
It appears that Mr. Borden™s motive was innocent of any 
anti-Union animus.  However, as already noted, intent is not an 
element of a Section 8(a)(1) violation.  I recommend that the 
Board find that Respondent violat
ed Section 8(a)(1) as alleged 
in paragraph 12 of the Complaint.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 254As amended, paragraph 13(a) of
 the Complaint alleges that 
about December 12, 1997, Responde
nt, by William O™Brien, by 
telling an employee who had been Laid off that its  
2645 employees had been told to vote 
as if their jobs depended on it, implied that its employees had been laid off because the Union 
was selected as their collective bargaining representative.  
Paragraph 13(b) alleges that 
on October 2, 1998, Respondent 
by William O™Brien, in a letter, threatened its employees with 
job losses if the employees selected the Union as their bargain-
ing representative. 
With respect to the allegation in Complaint paragraph 13(a), 
employee James Malone received 
a layoff notice on December 
12, 1997.  As he was escorted out 
of the plant, he
 noticed that 
the Respondent™s president, Will
iam O™Brien, was in the guard house.  Malone went in and shook O™Brien™s hand.  They dis-
cussed Malone™s prospects for bei
ng recalled.  Malone testified 
that he recalled O™Brien saying
 that the employees had been 
told to vote as if their jobs depended on it. 
Although O™Brien testified, he
 did not deny making the 
statement which Malone attributed to him; therefore, I find that 

O™Brien did remind Malone that the Respondent had informed 
employees to vote as if their j
obs depended on it.  In the context 
of the conversation that Malone 
just having been notified that 
he was out of work, the link between the outcome of the repre-

sentation election and the employees loss of work, is obvious.  I 
find that O™Brien™s comment violat
ed Section 8(a)(1) of the act 
as alleged in Complaint paragraph 13(a). 
However, I do not find that the 
letter described in complaint 
paragraph 13(b) violates the Ac
t, although the question is very 
close.  The letter varies to so
me extent from the description in the amendment to the Complaint, but it clearly expresses the 

Respondent™s dislike of unions a
nd desire to remain non-union.  
However, such expressions do not c
ontain a threat of reprisal or a force or promise of benefit and thus, under Section 8(c) of the 
Act, do not constitute unfair labor practices.  The statement in 
the letter urging employees to think about it carefully and ﬁon 
the day of the election, vote as if your job depends on it,ﬂ 
comes quite close to the line. 
The term ﬁas ifﬂ grammatically insulates the sentence from 
being an outright threat.  If the 
words ﬁas ifﬂ were removed, the 
sentence would read, ﬁVote, 
your job depends on it,ﬂ which 
might easily constitute a threat.  However, the plain meaning of 
the phrase ﬁas ifﬂ conveys the sense of something untrue or not 
likely to be true.  Indeed, the phrase seems to have currency 
among teenagers who can express, 
with practiced inflection, a 
multitude of doubt with those two 
twoŒletter words.  The words bring the same cargo of doubt to the sentence tying an em-
ployee™s vote to his job security.  I conclude that the sentence 
does not constitute a threat or 
reprisal and therefore, is pro-
tected by Section 8(c).  Therefore, I recommend that this 

allegation be dismissed
.  2646 However, in the case of the statement alleged in paragraph 
13(a) of the Complaint, the cont
ext of the statement, coupled 
with the actual existence of a 
layoff, transforms the statement 
from being merely conditional or subjunctive into a statement 

which equates the way the employees voted with the outcome 
of employees being discharged or laid off.  Therefore I find that 
paragraph 13(a), does allege and 
that the General Counsel has 
proven that violation. 
Turning now to Complaint pa
ragraph 14.  Various amend-
ments have increased the number of allegations in Complaint 
paragraph 14.  For clarity, I will describe each allegation before 
discussing the evidence relevant
 to it. Paragraph 24 of the 
Complaint alleges in part that the conduct described in para-
graph 14 violates Section 8(a)(1
) of the Act.  However, the 
Complaint does not allege that 
the conduct described in para-
graph 14 violates other 
sections of the Act. 
Turning to paragraph 14(a).  Complaint paragraph 14(a) al-
leges that on about April 6,
 1998, Respondent, by David 
Brown, at Respondent™s facility
, told its employees that a 
scheduled wage increase had been cancelled because of the 
Union campaign. 
Employee Frank Holloway is a member of the Union™s bar-
gaining committee.  He testifie
d that at a negotiating session on 
April 6, 1998,  Human Resources Manager David Brown, and 

the Union™s international representative, Judith Wilson, became 
involved in a discussion about wage increases.  Holloway 
stated in part as follows, ﬁMs. Wilson, at one point, asked Mr. 
Brown if he would take a two dollar. . .an hour wage cut.  Mr. 
Brown replied that he hadn™t had a raise in several years.  He 
mentioned that they had had on
e scheduled for September but due to the Union campaign couldn™t give it to us.ﬂ 
According to Holloway, Ms. Wilson replied that if a wage 
increase had been scheduled in September, Respondent should 

give it to the employees right then. 
Ms. Wilson™s testimony corroborates Mr. Holloway™s.  She 
testified that during this discussion with Human Resources 
Manager Brown, he told her that he had not had a wage in-
crease in four years, to which she responded, ﬁwell, neither 
have these men.ﬂ 
Brown disagreed, stating that 
the employees got a wage in-
crease every year across the board, and (quoting here from 
Wilson™s testimony) ﬁAs a matter of fact, they were going to 
get one in September and we couldn™t give it to them because 
of the Union campaign.ﬂ 
At that point, according to Wilson, Holloway protested that 
he had not received wage increases across the board in the pre-
vious four years but Brown disagreed. 
2647 Another member of the Union™s negotiating committee, em-
ployee Paul Roberson, corroborated the testimony given by 
Holloway and Wilson.  Describi
ng the April 6, 1998 bargaining 
session, Roberson quoted Human Resources Manager Brown as saying that the employees had a yearly scheduled pay raise 
scheduled for September but they
 could not implement it be-
cause of the Union campaig
n going on at that time. 
Local Union President Jeffrey Remage, who was also em-
ployed by Respondent, attended the April 6, 1998 bargaining 

session.  His testimony corroborated that Roberson, Wilson and 
Holloway. 
 L.W.D., INC. 255Additionally, International Representative Ray West at-
tended the April 6, 1998 bargaining 
session.  West testified that 
at one point, Human Resources Manager Brown told the Union 
negotiators that, to quote Mr. West, ﬁThere was a great pay 
increase scheduled for the worker
s at L.W.D. in September but 
since this Union thing came al
ong, we couldn™t do it.ﬂ 
Although Human Resources Manager Brown took the wit-
ness stand four times during the h
earing, he did not specifically 
deny the statements attributed to him by the members of the 

Union™s bargaining committee.  In light of this uncontradicted 
testimony, I find that Brown did tell the Union negotiators that 
unit employees had been scheduled to receive a raise in Sep-
tember but that the Respondent could not give it because of the 
Union organizing campaign. 
Because paragraph 14 of the Complaint only describes con-
duct alleged to violate Section 8(a
)(1), but not other sections of 
the Act, the question presented is solely whether Brown™s 

statement interfered with, restrained or coerced employees in 
the exercise of Section 7 rights.  I find that it did. 
It might be argued that Brown™s statement reflected an as-
sumption that it would be unlawful for the Respondent to grant 
a wage increase at a time the Union was organizing the facility 
because announcement of a wage increase might constitute an 
unlawful promise of benefits which itself might interfere with 
the employees™ exercise of Secti
on 7 rights.  However, that is 
not what Brown said. 
Brown™s wordsŠthat employees were scheduled to get a 
wage increase but did not receive it because of the UnionŠ

convey a message that Responde
nt was retaliating because 
employees selected a union to represent them.  Such a state-
ment clearly interferes with Secti
on 7 rights and I find, violates 
Section 8(a)(1) of the Act.  
Paragraph 14(b). 
2648 Complaint paragraph 14(b) alleges that on about December 
3, 1997, Respondent, by Huma
n Resources Manager David 
Brown, interrogated an employee
 about his Union sympathies 
and informed an employee that a scheduled wage increase had 

been cancelled because of the Union campaign.  The govern-
ment elicited testimony from em
ployee Daniel Crass concern-
ing a conversation with Brown on December 3, 1997.  How-
ever, Crass™s testim
ony was confusing. 
At one point, Mr. Crass testified that Brown, ﬁsaid we was 
going to get fifty cent raise and if the Union already started, 
then we probably wouldn™t get it anyway.ﬂ  Mr. Crass then 
testified, and again I quote, ﬁI asked him if the Union lost, 
would we still get the fifty cents.  He said, no, probably not.ﬂ  
When asked if those were Brown™s exact words or Mr. Crass™s 
impression of what Mr. Brown said, Crass responded, ﬁNo 
that™s his exact words.ﬂ 
Were I to credit Mr. Crass™s testimony, I would have to con-
clude that Mr. Brown had made a statement likely to get more 
employees to vote for the Union, namely, that if the Union lost, 
they would not get a raise.  Such
 a statement would be inconsis-
tent with the record as a whole. 
It is possible that the witness simply became
 flustered on cross examination and misspoke. 
 However, Mr. Crass made a 
similar statement on direct examination, when he testified that 

he asked Brown, ﬁIf the Union doesn™t pass, would we still get 
a fifty cent raise and he 
said, no, probably not.ﬂ 
During oral argument, the Ge
neral Counsel, in essence, withdrew the allegation in Complaint paragraph 14(b)(1). 
Therefore, I recommend that this allegation be dismissed.  
However, I believe that the difficulties apparent with Mr. 
Crass™s testimony regarding the allegations in paragraph 
14(b(1) also call into question the reliability of his recollection 
on other matters as well.  I am reluctant to trust his memory 
with respect to the other allegation in Complaint paragraph 
14(b) concerning an interrogati
on of an employee about the 
employee™s Union sympathies. 
In sum, I find that the Government has not proven the allega-
tions in Complaint paragraph 14(b), and recommend that they 

be dismissed. * * * Complaint paragraph 14(c) alleges that in early November 
1997, Respondent by Nathan Salyer
s, promulgated a rule which 

prevented the distribution of Union literature in the employee 
breakroom.  To prove this allega
tion, the Government elicited 
testimony from  
2649 former employee Paul Roberson
, who testified that he had a 
conversation with Salyers in th
e break room when no one else 
was present.  Mr. Roberson testified and I quote, ﬁNathan Sal-yers informed me that if there was any Union material left out 
that he was suppose to pick
 it up and destroy it.ﬂ 
On cross examination, Mr. Roberson admitted that Mr. Sal-
yers never told him he could not distribute Union literature in 
the break room and Mr. Roberson also admitted that he was 
able to do so.  Therefore, it appears clear that there is no rule 
which prohibits distribution of Union literature.  In fact, the 
evidences does not establish that there is any rule prohibiting an 
employee from leaving Union literature lying around the break 
room.  If there is a rule at all, it is simply that if someone leaves 
Union pamphlets around the break room then they will be 
thrown away. 
The record is insufficient to establish any sort of discrimina-
tion by management in deciding what literature will stay on the 
break room tables and which will wind up in the recycle bin.  I 
conclude that the government ha
s not proven the allegations in 
Complaint paragraph 14(c).  For that reason, I do not reach the 
further question of whether Nathan
 Salyers is a supervisor or 
agent to the Respondent in recommending that paragraph 14(c) 
be dismissed.  Complaint paragraph 14(d)(1) alle
ges that in late November 
to early December 1997, Responde
nt, by Joe Payne, solicited 
employees complaints and grievances. 
 Complaint paragraph 14(d)(2) alleges that Payne threatened 
an employee with loss of unspeci
fied wages or benefits if the 
employees selected the Union as their bargaining representa-
tive.  However, in oral argument, Counsel for the General 
Counsel indicated an intention to
 delete paragraph 14(d)(2).  
Therefore, and in the absence of evidence to establish the viola-

tion alleged, I recommend that complaint paragraph 14(d)(2) be 
dismissed.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 256Regarding the allegation in paragraph 14(d)(1), the govern-
ment offered testimony from employee Merlin Reed who had 
been highly active on behalf of th
e Union.  In fact, Reed testi-
fied that he made the initial contact with the Union.  Later in 
the campaign, Reed wore the Union emblem and distributed 
Union leaflets at the gate to th
e Respondent™s facility.  In sum, 
Reed™s Union activities were no
t only obvious but rather ines-
capable. 
Reed testified that Payne was his supervisor and that a week 
or so before the December 5th election, he went to Payne to 
make some photocopies.  Accordi
ng to Reed, Payne said that 
he wanted to ask Reed a hypothetical question.  Reed testified 
that Payne asked, ﬁJust what is it you all expecting to gain from 
this?ﬂ 
2650 Reed said the employees wanted a ﬁword in the workplace.ﬂ  
Payne asked, ﬁjust what is one thing that has got you guys, you 
know, what is the Union going to do for you?ﬂ  Reed replied 
that the employees™ insurance had changed.  When Payne re-
sponded that insurance had change
d at a lot of plants, another 
employee came along and the conve
rsation ceased.  Consider-
ing that this conversation did not occur in a locus of authority, 
that it did not seek information which could be used for retalia-
tion against Union adherents, that 
it did not involve any official 
of higher management, and that the employee questioned was 
an open supporter of the Union, I conclude that Payne™s state-
ments and questions reasonably 
would not tend to interfere 
with, restrain or coerce employees in the exercise of Section 7 
rights.  See Rossmore House
, 269 NLRB 1176 (1984); Smith 
and Johnson Construction Co.
, 324 NLRB No. 153 (October 
31, 1997).  
Additionally, I note that Section 8(c) of the Act states that 
ﬁThe expressing of any views, 
argument, or opinion, or the 
dissemination thereof, whether in written, printed, graphic or 

visual form, shall not constitute or be evidence of an unfair 
labor practice under any of the provi
sions of this Act, if such expression contains no treat [sic] of
 reprisal or force or promise 
of benefit.ﬂ  Payne™s statements to Reed did not contain any 
threat of reprisal or force or promise of benefits.  In these cir-
cumstances, I need not reach the question of whether Payne 
was then a supervisor of the Respondent or its agent.  I recom-mend that the allegations in Complaint paragraph 14(d)(1) be 
dismissed.  
During the hearing, the General Counsel amended the Com-
plaint to add a paragraph 14(e)
 which alleged that on a date 
between October 30, 1997 and December 5, 1997, Respondent, 
by Nathan Salyers, at Respond
ent™s facility, interrogated em-
ployees concerning their Union sympathies.  The government 
added this allegation after Salyers testified on cross examina-
tion that every night, he would tidy up the break room by 
throwing away paper lying around on the tables.  When em-
ployees began leaving Union l
eaflets on the tables, Salyers 
testified, before he threw them 
in the trash, he would hold them 
up and would ask if anyone wanted
 to read them.  It is clear 
from Salyers testimony that he regarded it as a courtesy to do 

so, and I did not gather any indication that Salyers was trying to 
trick anyone into revealing that he was a reader, overt or covert, 

of such Union material. 
It is clear that Salyers had been tidying up the break room for 
a long period of time and that this practice of asking if anyone 
wanted something before it was thrown out did not begin when 
the Union literature began appe
aring on the tables.  Although 
Salyers™ intent in asking the question is irrelevant to establish-
ing any 8(a)(1) violation, it re
mains relevant to understanding 
how employees would interpret Saly
ers™ question.  The fact that 
Salyers had a longstanding habit 
of throwing away items which 
cluttered the table certainly wo
uld affect how employees rea-
sonably would understand his ques
tion.  Moreover, they were 
under no compulsion to answer or else forfeit something of 

monetary value. 
2651 Therefore, I cannot conclude 
that asking the question, ﬁDoes 
anyone want this?ﬂ constituted an interrogation which inter-
fered with, restrained or coerced employees in the exercise of 
protected rights. Even though another employee testified that Salyers was not, 
in his opinion, a ﬁneat freak,ﬂ I believe that is somewhat beside 
the point.  Salyers seemed motivated by attention to courtesy as 
much as by attention to neatness. 
In any event, because I do not 
find the casual questions to be 
coercive, I need not decide whether or not Salyers is a supervi-
sor or agent of the Respondent.  I recommend that complaint 
paragraph 14(e) be dismissed. 
Paragraph 14(f).  Also of the hearing as General Counsel 
amended the Complaint to allege a paragraph 14(f), which 
stated ﬁFrom September 22, 
1997 through December 5, 1997, Respondent, by Harland Timmons
, at Respondent™s facility, 
solicited employee complaints and grievances and implicitly 
promised to resolve their complaints and grievances.ﬂ  
Timmons has held the title of Maintenance Supervisor for 
fifteen years and has a crew of fifteen employees.  He testified 
that after the Union campaign be
gan, he spoke with these em-
ployees.  He told them, and 
I am quoting Timmons directly, 
ﬁThat the company couldn™t stand the Union right now.  The 
finances would not allow it and there was really no need for a 
Union.ﬂ Timmons also testified that he asked the employees what 
they were looking for and told them, ﬁThe company has no 
money.  You can™t get any more
 money.  You™ve got a real 
good benefit package now.  The Union cannot guarantee you a 
job.  If the company cannot afford to have you, then you still 
don™t have a job, with or without the Union.ﬂ 
Timmons also admitted in his testimony that he told employ-
ees he would check into their probl
ems and do what he could.  I 
find that these comments, if made by a statutory supervisor, 
would constitute an unlawful solicitation of grievances.  The 
question then arises as to whet
her Timmons is a statutory su-
pervisor. Although the record does not squarely address what indicia 
of supervisory status Timmons po
ssesses, I find that it is suffi-
cient to establish that he was a 
supervisor within the meaning of 
Section 2(11) of the Act at the time he made the statements in 

question.  Thus, I note that Timmons evaluated employees un-
 L.W.D., INC. 257der the ﬁforced rankingﬂ program instituted by the new man-
agement, and that these evaluations determined which employ-
ees were laid off.  Since I conclude that Timmons is a supervi-
sor, I further conclude that the statements he made are  
2652 attributable to the Respondent and that Respondent thereby 

interfered with, restrained and coerced employees in the exer-
cise of Section 7 rights in viol
ation of Section 8(a)(1) of the 
Act. 
Complaint paragraph 15.  Complaint paragraph 15(a) and b 
allege that Respondent suspen
ded its employee, Gregory A. 
Cummins, on about November 11, 1997 and discharged him on 
about November 21, 1997.  
Complaint paragraph 15(c) as 
amended, alleges that about 
December 12, 1997, the Respondent terminated the employ-
ment of William Jeffrey Walls. 
 The Respondent admits these 
allegations but it denies the co
nclusions alleged later in the 
complaint that these actions violated Sections 8(a)(1) and (3) of 
the Act.  
Cummins made his support for the Union known to man-
agement during an employee meeting sometime in late October 
1997.  According to Cummins, when the Respondent™s new President, William O™Brien, expressed an opinion that the Un-
ion was undemocratic, Cummins replied and I quote, ﬁWell, I 
didn™t think the company was very democratic because I had a 

3 out of a 4 on an attitude and then they tried to fire me a week 
later.ﬂ 
Cummins testified that he also 
said he did not think the Re-
spondent™s employee handbook wa
s worth the paper it was 
written on, and that he was going to vote for the Union.  Cum-

mins was the first to speak out on behalf of the Union at the 
meeting but others followed. 
Also in late October 1997, Cummins used vulgar language 
when asking another employee where he had been and what he 
had been doing.  When manage
ment found out, they called 
Cummins in for a meeting with President O™Brien and Opera-
tions Manager Slaughter.  They
 told Cummins they had re-
ceived some complaints that 
he had verbally abused two 
co-workers. Cummins defended himself by arguing that the offense had 
been trivial.  Specifically, he testified that he told the manager 
that, ﬁAll I said to them was that I asked them where the fuck 
they had been and that I got tired of looking for them every 
damn time I turned my back.ﬂ  Cummins added, ﬁIt ain™t noth-
ing that hadn™t been used before.ﬂ 
President O™Brien told Cummins that management would 
look into the matter further.  Subsequently, the Respondent 
suspended and then discharged Cummins as alleged in the 
complaint.  
The testimony of Robert Palm
er, one of the two employees 
whom Cummins cursed, paints a 
more serious picture regarding 
the duration of the tongue-las
hing Cummins gave them.  
Palmer testified that he told 
management that although he did 
not want Cummins to lose his  2653 job, he, Palmer, could not work 
with him.  He asked manage-
ment either to reassign Cummins 
or to reassign him, so that they would not have to work together.  Significantly, Palmer 
informed management that Cummins had cursed them for an 
hour.  Based upon my observations of the witnesses, I credit 
Palmer.  The General Counsel ad
duced evidence to support the 
government™s theory that other persons employed by the Com-

pany had also used foul language at other workers but had not 
been discharged.  Thus, the General Counsel argues, the evi-
dence establishes that
 Respondent treated Cummins differently because of his Union activities. 
However, I believe that other as
pects of the situation besides 
the swearing itself, distinguish it 
and make it more serious than 
the instances which the Government holds up as comparable in 

severity.  The duration of Cummi
ns™ tirade, an hour, certainly 
concerned management.  Cummins also had a history of prob-
lems working with others. 
Besides the questions of foul la
nguage and self control, man-
agement was also concerned about the issues of honesty and 
trust.  Other witnesses do not
 support Cummins™ explanation 
that he had spent an hour looking
 for the two other employees.  
Considering all of these factors and considering that one em-
ployee was so upset by the instance he requested a transfer, I 
cannot conclude that the Respon
dent treated Cummins dispar-
ately.  
Discussing the issue in the frame work of 
Wright Line, 251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 US 989 (1982), it is clear that the General Counsel 
has established a 
prima facie case.  Cummins engaged in union 
activities in front of management
.  Thus, the elements of pro-
tected activity and employer know
ledge have been established.  
The Respondent suspended and discharged Cummins, which 
certainly constitute adverse empl
oyment actions.  The timing of 
these actions, in the context of the Union™s organizing cam-
paign and the 8(a)(1) violations which I have found in this case, 
provide a nexus sufficient to es
tablish the fourth element. 
However, I find that Cummins™ 
behavior, and its impact on 
other employees, was so extreme that the Respondent would 
have discharged him regardless of protected activities.  There-
fore, the Respondent has rebutted the General Counsel™s 
prima facie
 case.  I recommend that Complaint paragraph 15(b) be 
dismissed. 
Complaint paragraph 15(c).  It is undisputed that Respondent 
terminated employee William Jeffrey Walls as alleged in the 
Complaint, as amended.  Howeve
r, Respondent contends that it 
was not motivated by anti-Union animus and instead, laid off 
Walls for economic reasons. 
2654 Walls supported the Union and was listed on Union fliers as 
a supporter.  Thus, his open advocac
y of the Union, satisfies the 
first two Wright Line elements. His discharge certainly satisfies 
the requirement of an adverse 
employment action, and based 
upon its timing, three days befo
re the Board certified the Un-
ion, and a week after the Union election, I find that the neces-
sary link has been established. 
 Therefore, the Government has 
proven it™s prima facie case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 258In this instance, Respondent defends by claiming that Walls 
did not have enough work to do, since a tool, called the Maxi-
grinder, no longer was used.  Ho
wever, as the General Counsel has pointed out, the Respondent 
stopped using the Maxigrinder 
on a regular basis some months
 previously.  Based upon this 
fact and the record as a whole, I conclude that Respondent has 
failed to rebut the General Counsel™s 
prima facie case.  I rec-
ommend that the Board find that Walls™ discharge violated 
Sections 8(a)(1) and 3 of the Act.  
Complaint paragraph 16.  Paragraph 16 of the Complaint al-
leges that about December 8, 1997 and continuing thereafter, 
Respondent failed and refused to grant a 50ŒcentŒperŒhour 
acrossŒtheŒboard wage increase 
to unit employees, while grant-
ing said wage increases to non-union employees.  The compli-
ant alleges these actions to constitute discrimination in viola-
tion of Section 8(a)(3) of the Act and also an unlawful unilat-
eral change in violation of Section 8(a)(1) and (5) of the Act. 
For the alleged action to cons
titute discrimination in viola-tion of Section 8(a)(3), there 
must be a showing that Respon-
dent had committed itself to providing such a wage increase to 
Union employees and then resci
nded this action as a means of 
discouraging Union activities or otherwise to chill the exercise 
of Section 7 rights.  The record
 does not establish that Respon-
dent had made such a firm decision to grant such wage in-
creases. 
The evidence certainly indicates that management officials 
were considering this action but 
I find that they had made no 
final decision about it.  In this regard, I particularly credit the 
testimony of Linda Tutor, the 
Respondent™s collection agent.  
Her demeanor as a witness, and especially her resolve during 
crossŒexamination, greatly impressed me.   
I conclude that Respondent did not discriminate against the 
Union employees by withdrawing a raise because the Respon-
dent had not decided to grant a raise.  It was only thinking 
about it. Although I have found that Respondent violated Section 
8(a)(1) when it™s human resources manager said that employees 
would have gotten a raise but did not because of the Union 
campaign.  I do not find that the human resources manager was 
telling the truth in making such
 statement at the bargaining 
table.  Sometimes negotiators do not tell the truth.   
2655 To establish that failing to grant a wage increase violates 
Section 8(a)(5) of the Act, the government must show that the 
Respondent has granted such raises in the past with such pre-
dictability that a wage increase at a particular time has become 
a term and condition of employment
.  Only if giving a raise is a 
term and condition of employment
 can withholding the raise be 

considered a unilateral change 
in the terms and conditions of employment.  Here, the record 
does not establish that Respon-
dent had established 
such a practice.   
By amendment, the General Counsel is alleging, alterna-
tively, that Respondent violated Section 8(a)(3) of the Act by 
failing to grant a wage increase in September 1997.  For the 
same reasons stated above, I find that the evidence does not 
support finding such a violation.  
The remainder of the Complaint concerns the selection of 
employees for layoffs and the treatment they received when 
called from layoffs.  On December 12, 1997, at a time Respon-
dent laid off his employees na
med in complaint paragraph 17, 
the Union was about to be certified as the exclusive collective 
bargaining representative and the 
employees had just chosen it 
in the BoardŒconducted election.  The Respondent selected the 
employees named in Complaint paragraph 17 for layoff based 
upon a ﬁforced ranked systemﬂ which its new President 
O™Brien had pushed.  This system involved supervisors rating 
employees, and then management 
using the ratings to rank the employees most useful to retain
 and those most helpful to be 
laid off. 
Respondent implemented this system without notice to and 
bargaining with the Union about it.
  It is well established that 
an employer acts at its peril when making any change in man-

datory terms and conditions of
 employment after employees 
have selected a union in a Bo
ardŒconducted election leading to 
a certification.  Here, a week before the layoffs, the employees 
had chosen the Union which was 
clearly their exclusive collect-
ing bargaining representative.  
At this point, the Respondent had a duty to notify and bargain with the Union before making 
any change in the way it selected employees for layoffs. 
Use of a forced ranking system scheme clearly was such a 
change.  It was a new way brought to the Company by it™s new 
president, and it clearly involved a mandatory subject of bar-
gaining.  Respondent had a duty to notify and bargain with the 
Union before implementing it.  Therefore, I find that the Re-
spondent™s layoff of the named employees on December 12, 
1998 was an unlawful unilateral cha
nge in violation of Section 
8(a)(1) and 5 of the Act.  I recommend that the Board find this 

violation and that the Respondent 
be ordered to make whole the 
Affected employees for losses they suffered because of the 

unfair labor practices. 
Respondent™s continued use of 
the forced ranking system 
and its subsequent layoff of empl
oyees selected by that process 
on March 12, 1998, also transgressed its duty to bargain  
2656 with the Union.  No valid impasse may be reached in the pres-

ence of the unremedied unfair labor
 practices that I have found 
in this case. 
On the other hand, I do not conclude that the evidence sup-
ports a finding that Respondent
 discriminated against the named employees in violation of
 Section 8(a)(3).  Respondent 
has provided substantial eviden
ce of economic problems which 
provide a compelling, nondiscriminatory reason for the layoffs. 
I do not find sufficient evidence of animus in the record to 
conclude that the layoffs constituted an effort to retaliate 
against the employees because of the Union organizing drive.  
Additionally, there does not appear to be a clearcut pattern of 
selecting Union adherents for 
layoff while retaining those op-
posed to the Union and using the forced ranking system to con-

ceal it. 
In sum, I do not conclude that the evidence supports finding 
that the General Counsel has made a 
prima facie case of dis-
crimination.  Therefore, I will recommend that the Section 
 L.W.D., INC. 2598(a)(3) allegations be dismissed with respect to the employees 
selected for layoff.  
For reasons similar to those just
 discussed, I conclude that 
Respondent did not discriminate against laid off employees by 
recalling them to general labor pool positions, as alleged in 
paragraph 18 of the Complaint.  However, I do find that this 
action constitutes an unlawful unilateral cha
nge in violation of 
Section 8(a)(5).  
When the transcript of this proceeding has been received at 
the Division of Judges, I will prepare a Certification of Bench 
Decision which will attach the 
transcript portions containing 
this Bench Decision.  The Certif
ication will also contain spe-
cific Remedy, Order and Notice provisions which will embody 
my recommended findings and conclusions.  It will be served 
upon the parties and at that point, the time period for filing an 
appeal of my decision will begin to run.   
During this proceeding, all coun
sel and representatives have 
displayed an outstanding ability to work with each other in a 
productive and professional manner.  I clearly appreciate the 
civility and courtesy you have 
shown to each other and to me 
throughout this proceeding.  Thank you. 
The hearing is closed. 
  